DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to a preliminary amendment filed on 10/02/2020 and original communications filed on 09/22/2020. Claims 1-15 are pending in the instant application. Claims 1, 10, 12 and 14 are independent. This Preliminary Amendment is in response to the Notice to File Corrected Application Papers issued on September 30, 2020. The Specification has been amended to remove the grey shading in the title column for the table on page 11 of the Specification. Attached hereto the Preliminary Amendment are Substitute Specifications (marked-up and clean), and a Preliminary Amendment, which comply with the provisions of 37 C.F.R. § 1.52. Applicant submits no new matter is submitted by the amendment to the Specification. An Office Action on the merits follows here below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 10, 12 and 14 (and their subsequent dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 2 recites the limitation: “a previous time frame”. This limitation implies that "time frame" is more than a single point in time. Position information can attribute for a variety of “measured time frames.” It is unclear to the Examiner what/how a “time frame” is applied to the setting of a ROI. Appropriate clarification/correction is required.
Similarly, at line 3; “a previous-previous time frame” is unclear to the Examiner. What “time” is applied to the “previous time frame” in order to determine how far the “time frame” would be used to “set a ROI”. Is the applicant claiming a time from t to (t+5) or t to (t+3)? Is the limitation previous-previous more than more one “time frame” before the current time frame or two more frames before the “time frame”? Appropriate clarification/correction is required.
It is wholly unclear how a “first time period of a current time frame” is used to set a ROI of a previous time frame…based on a previous-previous time frame prior to the previous time frame.
At claim 1, line 5; Is the estimating position information of the target of the previous time frame in the ROI the same as the “position information of a target” at line 3?
At claim 1, line 8; Is the “an input image” the same input image as recited at line 2 or is this a second/subsequent “input image”? The Examiner assumes this is a “different” input image but is unclear which of the “current time frames” this different recitation of the input image the applicant is referring to.
At claim 1, line 11; Is the “estimating position information” the same as recited at line 5 or is this a second/subsequent “estimating position information” calculation? The Examiner assumes this is a “different” estimating position information but is unclear which of the “current time frames” this required. 
For the sake of brevity, the aforementioned rejections as detailed above are equally applicable to claim 10, line 2; “a previous time frame”; claim 10, line 3; “a previous-previous time frame”, claim 10, line 3 and 4; “first time period of a current time frame”, claim 10, line 5; “estimating position information”, claim 10, line 8; “an input image”. Appropriate correction is required. 
For the sake of brevity, the aforementioned rejections as detailed above are equally applicable to claim 12, line 4; “a previous time frame”; claim 12, line 5; “a previous-previous time frame”, claim 12, line 6; “first time period of a current time frame”, claim 12, line 14; “estimating position information”. Appropriate correction is required. 
For the sake of brevity, the aforementioned rejections as detailed above are equally applicable to claim 14, line 4; “a previous time frame”; claim 14, line 5; “a previous-previous time frame”, claim 14, line 6; “first time period of a current time frame”, claim 14, line 14; “estimating position information”, claim 10, line 11; “an input image”. Appropriate correction is required. 
Regarding: Allowable Subject Matter
There are no prior art rejections applied to claims 1-15 as the rejections under 35 U.S.C. 112(b) require resolution before appropriate rejections can be applied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ge (US 20190266420 A1) discloses “a system and method for online real-time multi-object tracking. The example embodiment can be configured to: receive image frame data from at least one camera associated with an autonomous vehicle (processing block 1010); generate similarity data corresponding to a similarity between object data in a previous image frame compared with object detection results from a current image frame (processing block 1020); use the similarity data to generate data association results corresponding to a best matching 
Cohen (US 20080267494 A1) discloses “the Joint Bilateral Upsampler described herein operates as a joint bilateral function of a distance measure (spatial filter) between data points of a low-resolution solution set, and a difference (range filter) between data points of the original high-resolution input signal. As such, the Joint Bilateral Upsampler operates at two different resolutions to construct a high-resolution solution set. The resulting high-resolution solution is then either saved for later use, or applied to the original high-resolution input signal to produce a high-resolution output signal. For example, in the case of image files, the Joint Bilateral Upsampler generally operates by first downsampling one or more high-resolution input images (depending upon the problem to be solved), then processing the downsampled image or images to provide the desired low-resolution solution set for problems such as, for example, tone mapping, colorization, stereo depth, photomontage, etc. Once the low-resolution solution set is available, the Joint Bilateral Upsampler then constructs a high-resolution solution set as a joint bilateral function of the low-resolution solution set and the original input image.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665